Citation Nr: 0506314	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-24 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for retropatellar pain 
syndrome, left knee, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for retropatellar pain 
syndrome, right knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1992 to April 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The veteran withdrew his request for a 
personal hearing by a Judge of the Board in a written letter 
dated in September 2003.  38 C.F.R. 20.702(d) (2004).  


FINDINGS OF FACT

The veteran's service-connected retropatellar pain syndrome, 
right and left knees, are manifested by subjective complaints 
of pain, stiffness, flare-ups, and knee popping; objective 
clinical evidence demonstrates no recurrent subluxation or 
lateral instability and no limitation of motion with or 
without pain.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for retropatellar pain syndrome, left knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5257 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for retropatellar pain syndrome, right knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5257 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction 
provided the veteran notice of the passage of the VCAA and 
the duty to notify him regarding the claims in a May 2002 
letter, prior to the initial unfavorable agency decision in 
September 2002.  The VA fully notified the veteran of what is 
required to substantiate such claims in the notification 
letter.  In addition, a May 2003 statement of the case (SOC), 
provided the veteran with a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  The VCAA letter and the SOC specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was her responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, private medical records, VA medical records, 
including VA examination reports dated in July 2002 and May 
2004, and statements from the veteran.  While the veteran did 
submit evidence in February 2005 that did not include a 
waiver ( see Disabled Am. Veterans (DAV) v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003)), this 
evidence is either duplicative or not pertinent to the 
claims.  The May 2004 VA examination report submitted by the 
veteran in February 2005 was already included in the record.  
The remaining VA medical records predate the May 2004 VA 
examination report and do not otherwise demonstrate a 
worsening of his condition than what is described in either 
VA examination report.  Remanding the claim for a waiver of 
evidence not material to the claim is wasteful and 
unnecessary in this case.  The veteran has not identified any 
pertinent records not already included in the claims file.  
In sum, it does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case. 

In light of the foregoing, as the veteran was provided 
adequate notice and assistance for the original claim and has 
been issued a statement of the case, no further assistance to 
veteran in developing the facts pertinent to his claims is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Increased Rating Claims

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2004).  

The determination of whether an increased rating is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2003).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

Review of the record shows that the veteran was granted 
service connection for bilateral knee disorders in a December 
1997 rating decision.  The RO assigned a 10 percent rating 
for each knee based upon the X-ray evidence demonstrating 
degenerative joint disease.  Both knees were rated under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a (2004).  The veteran 
filed an increased rating claim for both knee in April 2002.  
In the September 2002 rating decision, the RO increased both 
knee disorders to 20 percent, effective February 5, 2002, and 
changed the diagnostic code assignment to 5257.  38 C.F.R. 
§ 4.71a (2004).  The RO also granted a temporary 100 percent 
rating, effective March 1, 2002 based on surgical treatment 
noted in the private medical records from Dr. Marshall.  The 
temporary 100 percent rating ended April 30, 2002 with the RO 
assigning a 10 percent rating for each knee, effective May 1, 
2002 under Diagnostic Code 5257, renaming the disorder 
retropatellar pain syndrome, left and right knees.  The 
veteran appealed the current 10 percent rating for both 
knees.  

Diagnostic Code 5257 contemplates other impairment of the 
knee such as recurrent subluxation or lateral instability.  A 
10 percent rating is assigned for slight impairment.  A 20 
percent rating is assigned for moderate impairment, and a 
maximum rating of 30 percent is assigned for severe 
impairment.

The record shows that the veteran was given two VA 
examinations in this claim.  The first VA examination report, 
dated in July 2002, noted that the veteran had a lateral 
release of both knees performed in March 2002.  He was told 
that he had chondromalacia of both patellas.  The veteran 
complained of residual pain and stiffness of both knees that 
occurs on a daily basis.  His treatment was taking two 
aspirin or Tylenol one to two times per week.  The report 
noted no complaints from the veteran of flare-ups, need for 
crutches, canes or other devices for ambulation, or any 
episodes of dislocation or recurrent subluxation.  

Examination revealed no limitation of motion during 
repetition of movement.  Range of motion was flexion from 0 
to 140 degrees and extension to 0 degrees for both knees.  
There was also no pain noted during motion or fatigue, 
incoordination, weakness, or lack of endurance.  Examination 
revealed that both knees were stable.  The medical, lateral, 
and collateral ligaments were intact bilaterally and the 
cruciate ligaments were intact bilaterally.  The medial and 
lateral meniscus was also intact bilaterally.  X-ray report 
in July 2002 noted normal right and left knee.  The diagnosis 
was retropatellar pain syndrome, bilaterally.  

VA examination report dated in May 2004 noted subjective 
complaints of both knees popping everyday with walking or 
bending, stiffness, and pain like a constant ache over the 
patellar areas.  His pain averages a six on a scale from one 
to ten everyday and never gets higher than six.  The report 
indicated that the veteran stated that walking, bending, or 
standing aggravates both knees and driving long periods of 
time.  It is also difficult to walk during flare-ups.  

Examination noted flexion of 0 to 140 degrees without pain 
and extension to 0 without pain, bilaterally.  Both knees 
showed a stable anterior and posterial cruciate and stable 
medial and lateral meniscus.  McMurray's and Lachman's tests 
were negative for both knees.  There was also no subluxation 
laxity.  No palpable tenderness present and no edema present.  
X-rays performed in May 2004 noted slight narrowing of medial 
joint space bilaterally and patella spurring.  

Upon review, despite the subjective complaints noted in both 
examination reports, there is unquestionable no clinical 
evidence in either VA examination report showing recurrent 
subluxation or lateral instability to warrant a 20 percent or 
higher rating under Diagnostic Code 5257.  

There are situations in which the application of 38 C.F.R. §§ 
4.40, 4.45, or 4.59 is warranted in order to evaluate the 
existence of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's joints.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Here, Diagnostic Code 5257 is not 
predicated on loss of range of motion, and it would be 
reasonable to conclude that provisions such as 38 C.F.R. §§ 
4.40, 4.45, and 4.59 with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996). However, VA's General 
Counsel has held that if a musculoskeletal disability is 
rated under a specific diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion may be applicable, the latter diagnostic 
code must be considered in light of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59. VAOPGCPREC 9- 98.  Nevertheless, despite the 
veteran's subjective complaints, there is no evidence of 
limitation of motion in either knee.  Therefore, a diagnostic 
code based on limitation of motion (Diagnostic Codes 5260, 
5261) does not apply here.  

The only other evidence of record where the VA medical 
records submitted by the veteran in February 2005, which show 
no objective clinical findings of recurrent subluxation or 
lateral instability, or limitation of range of motion.  The 
subjective complaints noted in these records were also 
described by the veteran to both VA examiners and is 
documented in each report.  The Board acknowledges the 
veteran's statements that he has bilateral knee problems; 
however, current examinations demonstrate no findings to 
warrant an increased rating.  

The above determination is based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's bilateral 
knee disability currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2004).

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to an increased rating for 
retropatellar pain syndrome, left knee and right knee, at 
this time.  Should the veteran's bilateral knee disorders 
increase in severity in the future, he may always advance a 
claim for an increased rating.


ORDER

Entitlement to a rating in excess of 10 percent for 
retropatellar pain syndrome, left knee, is denied.

Entitlement to a rating in excess of 10 percent for 
retropatellar pain syndrome, right knee, is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


